McAdoo, J.
There are two assignments of error in this case. 1. The court erred in overruling defendant’s motion in arrest of judgment.
2. The court erred in overruling defendant’s motion for a new trial.
We shall confine our opinion to the latter assignment.
We believe a new trial should have been granted. The ownership of the property alleged to have been stolen must be proved as alleged. It would require, we think, a good deal stronger testimony than appears in the record in this case to satisfy our minds that Seth Stadden was the owner of the horse alleged to have been stolen.
We think, at best, the evidence shows the horse was an estray, and, perhaps without any authority whatever, in the possession of Stadden.
*645The testimony of Stadden on the subject of his possession of and claim to the ownership is extremely vague, uncertain, inconclusive and unsatisfactory. We think it entirely fails to show any title or ownership in him.
The cause is reversed and remanded.
Reversed and remanded.